DETAILED ACTION
Claim(s) 1-44 have been examined and are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks/Arguments
Claim Rejections - 35 USC § 103
	Applicants’ arguments made in response to the rejection(s) of claim(s) 1-10, 12, 15-24, 26, 29-38, 40, and 43 have been considered but are moot in view of new grounds of rejection made in view of Bhalla (US 20120218924 A1)  necessitated by amendments to the claims.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 3, 6, 7, 12, 15, 17, 20, 21, 26, 29, 31, 34, 35, 40, and 43  is/are rejected under 35 U.S.C. 103 as being unpatentable over Purnadi (US 20060141995 A1) in view of Bhalla (US 20120218924 A1) of  in view of Patel (US 20150065125 A1) 

In regards to claim(s) 1, 15, 29, Purnadi (US 20060141995 A1) discloses a method for interconnecting a plurality of networks, including a first network, with a second network via a network device,the method comprising:
 (a) receiving, by a network device, a request from the first network for the first network to interconnect with the second network (The access network control server receives from the first network,  the visited network, a request,  PANA identity request/response, for a user, mobile terminal, in the visited network to access at least one service or application, service in which mobile terminal has a subscription to in the first network, available in the second network,  home network. See where in [Par. 39] the user, the mobile terminal, is in the first network, the visited network, [0039] “Referring to FIG. 3, the signaling that takes place when the mobile terminal 108 roams into the visited network 102”. Further refer to [Par. 43] where the access network control server receives a request, PANA identity request, from the mobile terminal, [0043] “..a PANA identity request/response procedure takes place between the mobile terminal 108 and the access network control server 118”. Also refer to [par. 45] where the user attempts to access a subscribed service available in the home network, [0045] “…the access network control server 118 configures a user profile or user policy for the mobile terminal 108. This user profile may be based on the subscription profile for the mobile terminal obtained from the home network..”);
(b) determining by the network device at least one criteria associated with the second network to enforce in the first network (The QoS policy associated with home network is enforced for the mobile terminal in the visited network.  Read [Par. 46] where “…the roaming agreement between the home network operator and the visited network operator governs the user policy”); and 
(c) enforcing by the network device the at least one criteria for communications associated with the user between the first and second networks (The QoS policy is enforced, applied to communications, conversational traffic, with terminal between the visited and home networks. Read [Par. 46] “...a silver level subscriber has a priority 1 for conversational traffic in the home network, but the roaming agreement provides for a priority of 2. In such case the priority of 2 may be applied as the user profile..” ); 
Purnadi differs from claim 1, in that Purnadi is silent on wherein the network device is an IWG is a cloud-based service that is is configured to be dynamically scalable to support multiple networks in the plurality of networks requesting interconnection with the second network. Despite these 
The prior art reference, Bhalla [Fig. 10] teaches an interworking gateway, Border Gateways (BG),  that interconnect a first network, Service Provider A with a second network, Application Service Provider A. Bhalla [Fig. 10] further illustrates an interworking gateway (one of the BGs), receiving a request, INVITE, for interconnecting service provider A with service provider B. Refer to where in [Fig. 10] a communication of the Low Resolution IP TV multimedia session between Service Provider A and ASP A and the IPX connecting the two networks. Bhalla [Fig. 10] further illustrates determining, by the IWG, at least one criteria associated with the second network to enforce in the first network, QoS Rules Prov.

Furthermore, Bhalla [Fig. 10] teaches enforcing by the IWG, the at least one criteria for communications between the first and second networks, see the E2E QoS Guarantee for Low Resolution Multimedia session. Also read [Par. 78] where, "...The SM in the IP  domain then performs intra-domain SM-BG signaling for the enforcement of the E2E QoS requirements at the Border Gateways...”
Thus it would have been obvious to a person of ordinary skill in the art before the time of filing to further modify the network device of Purnadi to comprise an internetwork gateway as similarly seen in Bhalla in order to provide the desired interconnecting functionality of Purnadi.
The combined teachings of Purnadi in view of Bhalla further differ from claim 1, in that the combined teachings are silent on wherein, the IWG is a cloud-based service that is configured to be dynamically scalable to support multiple networks in plurality of networks requesting interconnection with the second network. However, similar features have been seen in prior art.
Patel for example discloses an IWG, an internetworking device, (see [Fig. 1A, Ref 125] device 125 in the internetwork 120).  The internetworking device can be implemented as a cloud device ([Par. 28] “A device, as described herein, may be implemented according to a…cloud architecture…”). The device 
Thus it would have been obvious to a person of ordinary skill in the art at the time of filing to further modify the interworking gateway device of Purnadi by implementing the IWG as a cloud-based service that is configured to be dynamically scalable to support multiple networks in plurality of networks requesting interconnection with the second network as similarly seen in Patel to thus arrive at the method of claim 1, in order to take advantage of the benefits yielded by cloud functionality.


In regards to claim(s) 3, 17, 31, Purnadi discloses the method of claim 1, wherein the second network comprises a mobile network operator (MNO) network (See where the home network is a mobile network according to the recitation of [Par. 30], and is provided by a network operator according to [Par. 46]).

In regards to claim(s) 6, 20, 34, Purnadi discloses the method of claim 1, wherein the at least one criteria comprises at least one of attribute value pairs (AVP) content, quality of service (QoS), location, or an IP address associated with the first network (See [Par. 46] and the recited QoS Level(s), i.e. the recited priorities).

In regards to claim(s) 7, 21, 35, Purnadi discloses the method of method of claim 1, further comprising determining a service level agreement (SLA) associated with the second network (See [Par. 57] “user policy satisfies a roaming agreement between the home and visited network operators”, the roaming agreement being analogous to a SLA).

In regards to claim(s) 12, 26, and 43, Purandi is silent on the method of claim 1, wherein the IWG comprises a first interface configured to facilitate communications between the IWG and the first network according to a first protocol, and further comprises a second interface configured to facilitate communications between the IWG and the second network according to a second protocol.
Despite these differences similar features have been seen in other prior art involving the interworking of multiple networks. Patel for example discloses an IWG, an internetworking device, (see [Fig. 1A, Ref 125] device 125 in the internetwork 120).  The internetworking device can be implemented as a cloud device ([Par. 28] “A device, as described herein, may be implemented according to a…cloud architecture…”). The device 125 is configured to be dynamically scalable via the cloud implementation to support multiple networks of a plurality of networks (See [Fig. 1A, Ref 110-1 – 110-N] supported visited networks). The IWG of Patel further comprises a first interface configured to facilitate communications between the IWG and the first network according to a first protocol (See [Fig. 1A] and connection(s) between visited network(s) 105-1 through 105-N and the Internetwork 120, which illustrate an interface, where any communication taking place along those connections require some type of communication protocol.  ), and further comprises a second interface configured to facilitate communications between the IWG and the second network according to a second protocol (See [Fig. 1A] and connection(s) between home network and the Interwork 120, which illustrate an interface, where any communication taking place along those connections require some type of communication protocol.)
Thus it would have been obvious to a person of ordinary skill in the art at the time of filing to further modify the interworking gateway device of Purnadi by implementing the interworking gateway device as a cloud device, wherein the IWG comprises a first interface configured to facilitate communications between the IWG and the first network according to a first protocol, and further comprises a second interface configured to facilitate communications between the IWG and the second 

In regards to claim 40, Purnadi is silent on the system of claim 29, wherein the IWG further comprises at least one of an IWG administration function, an IWG SLA subsystem, an IWG signaling function, a Diameter Relay Agent, or a network management function.
Despite these differences similar features have been seen in other prior art involving the interworking of multiple networks. Patel for example discloses an IWG, an internetworking device, (see [Fig. 1A, Ref 125] device 125 in the internetwork 120).  The internetworking device can be implemented as a cloud device ([Par. 28] “A device, as described herein, may be implemented according to a…cloud architecture…”). The device 125 is configured to be dynamically scalable via the cloud implementation to support multiple networks of a plurality of networks (See [Fig. 1A, Ref 110-1 – 110-N] supported visited networks). The IWG of Patel further comprises an IWG signaling function (“[0020] Internetwork 120 includes a network that provides an interconnection service between visited networks 105 and home network 150. For example, internetwork 120 may be implemented as an Internetwork Packet Exchange (IPX)/Sequenced Packet Exchange (SPX) network, an Internet Protocol (IP) exchange (IPX) network, or other suitable network that may provide an interconnection service. Network device 125 provides a signaling service. For example, network device 125 may be implemented to include a Diameter Agent (e.g., a Diameter Relay Agent (DRA), a Diameter Proxy Agent (DPA), etc….”)
Thus it would have been obvious to a person of ordinary skill in the art at the time of filing to further modify the interworking gateway device of Purnadi by implementing the interworking gateway device as a cloud device, wherein the IWG further comprises at least one of an IWG administration function, an IWG SLA subsystem, an IWG signaling function, a Diameter Relay Agent, or a network management function, as similarly seen in Patel to thus arrive at the method of claim 12, in order to take advantage of the benefits yielded by cloud functionality.





Claim(s) 4, 5, 18, 19, 32, and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Purnadi (US 20060141995 A1)  in view of Patel (US 20150065125 A1) in view of Hwang (US 20070093202 A1).

In regards to claim(s) 4, 18, and 32, Purnadi is silent on the method of claim 1, further comprising determining a validity of the first network, wherein determining the validity of the first network comprises determining at least one of network capability or network planning associated with the first network.
Despite these differences similar features have been seen in other prior art involving a visited network and a home network. Hwang for example discloses in [Par. 42] a feature comprising determining a validity of a first network comprises determining at least one of network capability or network planning associated with the first network, allowable scope for each individual roaming service is verified by the visited SP.
Thus it would have been obvious to a person of ordinary skill in the art at the time of filing to further modify the roaming feature for a home network and visited network disclosed by Purnadi by incorporating a feature , further comprising determining a validity of the first network, wherein determining the validity of the first network comprises determining at least one of network capability or network planning associated with the first network, as similarly seen in Hwang in order to provide a benefit of allowing a user to purchase individual services from a provider of a visited network.

In regards to claim(s) 5, 19, and 33, Purnadi is silent on the method of claim 4, further comprises requesting, from the second network, an authorization for the first network to access the second network based on at least one of network capability or network planning associated with the first network.
Despite these differences similar features have been seen in other prior art involving a visited network and a home network. Hwang for example discloses in [Par. 42] a feature comprising , further comprises requesting, from the second network, an authorization for the first network to access the second network based on at least one of network capability or network planning associated with the first network, “…whether a roaming service of the terminal is authorized from a home service provider..”
Thus it would have been obvious to a person of ordinary skill in the art at the time of filing to further modify the roaming feature for a home network and visited network disclosed by Purnadi by incorporating a feature , further comprises requesting, from the second network, an authorization for the first network to access the second network based on at least one of network capability or network planning associated with the first network, as similarly seen in Hwang in order to provide a benefit of allowing a user to purchase individual services from a provider of a visited network.

Claim(s) 2, 16, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Purnadi (US 20060141995 A1)  ) in view of Bhalla (US 20120218924 A1) of  in view of Patel (US 20150065125 A1) in view of Kaliaperumal (USPGPub No. 20190053300).

In regards to claim(s) 2, 16, and 30, Purnadi is silent on the method of claim 1, wherein the first network comprises a 3.5 GHz based Citizens Broadband Radio Service (CBRS) network. Despite these differences similar features have been seen in other prior art featuring visited networks (analogous to the claimed first network). Kaliaperumal discloses where a visited network comprises a CBRS network (“[0029] By establishing the APN transport pairing, the communication technique may facilitate faster and less complicated communication between the electronic device and the visited network…[0031] Moreover, the communication technique may be applied to one or more channels in one or more bands of frequencies. In the discussion that follows, one or more channels in a shared-license-access band of frequencies are used as an illustrative example. For example, a shared-license-access band of frequencies near 3.5 GHz (such as between 3.55 and 3.7 GHz) may be used. This shared-license-access band of frequencies is sometimes referred to as ` Citizen Broadband Radio Service` (CBRS).”)
Thus it would have been obvious to a person of ordinary skill in the art at the time of filing to further modify the visited network(s) of Purnadi by incorporating a feature wherein the first network comprises a 3.5 GHz based Citizens Broadband Radio Service (CBRS) network, as similarly seen in Kaliaperumal in order to provide a benefit of taking advantage of the bandwidth provided by use of CBRS.


Claim(s) 8, 9, 10, 22, 23, 24, 36, 37, and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Purnadi (US 20060141995 A1)  ) in view of Bhalla (US 20120218924 A1) of  in view of Patel (US 20150065125 A1) in view of Hu (US 2012/0034916).

In regards to claim 8, 22, 36, Purnadi is silent on the method of claim 1, further comprising automatically generating a service level agreement (SLA) associated with the second network upon receiving the request for the user in the first network to access at least one service or application available in the second network.
Despite these differences similar features have been seen in other prior art involving use of a visited network. HU for example discloses in [Par. 57] automatically, responsive to a service request, a SLA associated with a home network receiving the request, service request/communication request, from the user, inbound/outbound roamer, in the visited network to access at least one service or application available in the home network.
Thus it would have been obvious to a person of ordinary skill in the art at the time of filing to further modify the feature for roaming into a visited network/first network taught by Purnadi incorporating a feature for Purnadi further comprising automatically generating a service level agreement (SLA) associated with the second network upon receiving the request for the user in the first network to access at least one service or application available in the second network, as similarly seen in HU, in order to provide a benefit of a dynamic SLA.
 	In regards to claim 9, 23, and 37, Purnadi is silent on the method of claim 7, further comprising sending at least one SLA requirement to the first network after determining the SLA associated with the second network, wherein the at least one SLA requirement comprises at least one of a service expectation requested by the first network or a requirement that the second network expects from the first network.
Despite these differences similar features have been seen in other prior art involving use of a visited network. HU for example discloses in [Par. 57] automatically, responsive to a service request, a SLA associated with a home network receiving the request, service request/communication request, from the user, inbound/outbound roamer, in the visited network to access at least one service or Referring now to process 600, PERG 110 can determine at 620, e.g., via analysis component 230, whether the update/dynamic negotiation was successful, e.g., the QoS requirement can be met via QoS capabilities of the visited network…)
Thus it would have been obvious to a person of ordinary skill in the art at the time of filing to further modify the feature for roaming into a visited network/first network taught by Purnadi incorporating a feature for Purnadi further comprising sending at least one SLA requirement to the first network after determining the SLA associated with the second network, wherein the at least one SLA requirement comprises at least one of a service expectation requested by the first network or a requirement that the second network expects from the first network, as similarly seen in HU, in order to provide a benefit of a dynamic SLA.
 	In regards to claim 10, 24, 38, Purnadi is silent on the method of claim 9, wherein the at least one SLA requirement comprises at least one of a type of service requested, a QoS requested, a billing requirement, a time of service requested, a location of service requested, a date of service requested, service availability, or a security of service.
Despite these differences similar features have been seen in other prior art involving use of a visited network. HU for example discloses in [Par. 57] automatically, responsive to a service request, a SLA associated with a home network receiving the request, service request/communication request, from the user, inbound/outbound roamer, in the visited network to access at least one service or application available in the home network. HU further discloses in [Par. 58] wherein the at least one SLA requirement comprises a requested QoS  that the second network expects from the first network (…Referring now to process 600, PERG 110 can determine at 620, e.g., via analysis component 230, whether the update/dynamic negotiation was successful, e.g., the QoS requirement can be met via QoS capabilities of the visited network…)
 	Thus it would have been obvious to a person of ordinary skill in the art at the time of filing to further modify the feature for roaming into a visited network/first network taught by Purnadi incorporating a feature for Purnadi wherein the at least one SLA requirement comprises at least one of a type of service requested, a QoS requested, a billing requirement, a time of service requested, a location of service requested, a date of service requested, service availability, or a security of service.
, as similarly seen in HU, in order to provide a benefit of a dynamic SLA.


Allowable Subject Matter
Claim(s) 11, 13, 14, 25, 27, 28, 39, 41, 42, and 44 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARELL A HAMPTON whose telephone number is (571)270-7162. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARELL A HAMPTON/Examiner, Art Unit 2476                                                                                                                                                                                                        /AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476